

117 S323 IS: To terminate the Department of Education. 
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 323IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo terminate the Department of Education. 1.Termination of the Department of EducationThe Department of Education shall terminate on December 31, 2021. 